Title: To John Adams from Timothy Pickering, 5 September 1796
From: Pickering, Timothy
To: Adams, John



Dear Sir,
Philada. Sept. 5. 1796

I have just received your letter of the 29th. ulto. enquiring about your son Thos. B. Adams at the Hague. On the day of the date of your letter I recd. one from him dated the 28th. of May, from which be pleased to receive the following extract, containing all the information I can give in answer to your enquiries, excepting that the latest letter from your eldest son is dated the 22d. of June in which he says nothing of his brother; whence you may hope that he had recovered his health.
Extract from T.B.A.’s letter of May 28th. 96.
"For the interruption which has taken place in my correspondence since the commencement of March, I can only offer as an apology, the derangement in my health, occasioned by repeated attacks with disorders incident to this climate. The season, indeed, has been more than usually unhealthy and the multiciplicity of diseases through the Spring is attributed to the remarkable mildness of the winter."
On the same 29th. of August I recd the letter of June 22d. from your son J.Q.A. with others dated the 4th 11th & 16th of the same month. In that of June 4th. he says "On the 28th. ulto. I left London, and came over in a small Prussian vessel to Rotterdam. On the 30th I arrived at this place." In the same letter he says, "my brother has regularly supplied, as far as the state of his health has permitted, the information which in England I could not transmit, nor obtain, of the general progress of affairs in this country."
I hope by the same conveyance which brought me these letters, you will have received some that may dispel all your apprehensions.
You will wonder that your son  J.Q.A. should have remained so long in London: His letter of June 22d accounts for it: he wanted money to enable him to leave London: the ten thousand dollars given here to Mr. Randolph on the 14th. of Augt. 1795, were destined to defray the expences of your son’s mission to London. After his resignation, as soon as he returned from his journey to Rhode Island, I sent the chief Clerk to enquire what had been done with that money. He assured the Clerk that he had remitted every dollar; and that he would send him the letters which accompanied the remittance. The letters have not been sent to this office; nor has any banker or foreign correspondent ever advised me of the receipt of any part of the 10,000$ and your son’s letter now convinces me that Mr. R. never made the remittance.—On the 21st. of May Mr. Pinckney received from me a remittance of £5000. sterling, out of which your son was supplied.
After your eldest son’s appointment for Purtugal, there was some difficulty in providing a successor at the Hague, & it was not  thought improper to leave the place vacant. It was also judged best that Colo. Humphreys should close the Algerine business before he should leave Portugal. Letters were therefore sent to both, informing of their new appointments, but desiring them to remain where they were for further advice. The Algerine business is unhappily yet in suspense; and no further advice has been transmitted to either in respect to their future proceeding. As soon as any thing shall be decided, I will do myself the pleasure to inform you. The intelligence with which the letters of your younger son have been written, show that the affairs of the U. States in the Netherlands might very well be committed to his direction: but I do not know what are the President’s intentions on the subject.
With sincere respect /  I am dear Sir /  your obt. sert.

T. Pickering